OPINION OF THE COURT

PER CURIAM.
Gregory Taylor was employed as an operating technician at a Proctor & Gamble manufacturing facility in Dover, Delaware. He appeals from the district court’s grant of summary judgment to the defendants on his claims of racial discrimination and retaliation made pursuant to Title VII of the Civil Rights Act, 42 U.S.C. § 2000e et. seq. Taylor alleges discrimination on the basis of race and gender when Proctor & Gamble placed him on a leave of absence and subsequently terminated his employment following his arrest for rape, attempted rape, reckless endangerment, unlawful imprisonment, assault, and unlawful sexual contact. Mr. Taylor’s retaliation claim stems from the defendant’s alleged reaction to Taylor filing a discrimination charge with the Delaware Department of Labor and the Equal Employment Opportunity Commission. Our review of the district court’s grant of summary judgment is plenary. Huang v. BP Amoco Corp., 271 F.3d 560, 564 (3d Cir.2001).
Inasmuch as the district court (Farnan, J.) has already set forth the factual and procedural history of this case, we find it unnecessary to repeat that history here. See Taylor v. Procter & Gamble, 184 F.Supp.2d 402 (D.Del.2002). Moreover, the district court, in its Memorandum Opinion and Order, has carefully and completely explained its reasons for denying Taylor the relief he seeks and granting summary judgment to the defendants. Given the district court’s thoughtful analysis, no purpose will be served by this court undertaking a redundant discussion simply to reach the same result
Accordingly, we will affirm the decision of the district court substantially for the reasons set forth in the district court’s Memorandum Opinion without further elaboration.